DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021, 1/7/2021 and 6/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schygge et al. (9,210,839) in view of Wang (EP 3,219,188).
 	Schygge et al. in figures 1-7H, disclose an electric riding lawn mower, comprising: a seat (20) for a user to ride, a main frame configured to support the seat, a power output assembly (50) comprising a mowing element for outputting power to realize a mowing function and a first motor (110) for driving the mowing element to output power, a walking assembly (32) configured to at least drive the electric riding lawn mower to travel in a first straight line on the ground and comprising a second motor to drive the walking assembly and a power supply device (74) comprising one or more first battery packs (35, see figure 4D) to power the electric riding lawn mower; wherein each of the one or more first battery packs comprises a first battery pack housing (not number, see figures 4A-4B); and battery cells disposed in the first battery pack housing. The power supply device is mounted to the main frame, at least one of the one or more first battery packs of the power supply device forms a pluggable connection with the main frame. The battery cells are lithium batteries (col. 10, lines 30-55). Schygge et al. fail to show at least one of the one or more first battery packs detachably coupled to the main frame is configured to power another power tool.  
 	Wang et al. in figures 1-14, disclose a power tool comprising at least one or more detachably battery packs (23). The battery pack configured to power another power tool (para. 0066). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chygge et al. by further comprising the detachable battery disclosed by Wang et al. in order to provide convenient to the user for not carrying another battery when use another tool.
 	Regarding claim 2, Wang et al. in para. 0066, disclose all of the one or more first battery 52ACTIVE 51034952v1packs detachably coupled to the main frame, which are also configured to power the another power tool.  
 	Regarding claim 3, Wang et al. in para. 0051, disclose a discharge power of all of the one or more first battery packs comprising in the power supply device is greater than or equal to 2000 W and less than or equal to 4000 W.  
 	Regarding claim 4, Wang et al. in para. 0051, disclose a ratio of the discharge power of a single one of the one or more first battery packs to the nominal voltage of a single one of the one or more first battery packs is greater than or equal to 10 W/V and less than or equal to 25 W/V.  
 	Regarding claim 5, Wang et al. in para. 0052, disclose the capacity of a single one of the one or more first battery packs is greater than or equal to 130 Wh and less than or equal to 1000 Wh, and a number of the one or more first battery packs comprised in the power supply device is greater than or equal to 4 and less than or equal to 10.  
 	Regarding claim 6, Wang et al. in para. 0052, disclose the weight of a single one of the one or more first battery packs is greater than or equal to 0.1 kg and less than or equal to 4 kg, and a number of the one or more first battery packs comprised in the power supply device is greater than or equal to 4 and less than or equal to 10.  
 	Regarding claim 7, Wang et al. in para. 0051, disclose the discharge power of a single 53 ACTIVE 51034952v1one of the one or more first battery packs is greater than or equal to 500 W and less than or equal to 6500 W, and a number of the one or more first battery packs comprised in the power supply device is greater than or equal to 4 and less than or equal to 10.  
 	Regarding claim 8, Schygge et al. in figures 7D, disclose the walking assembly comprises a first travelling wheel (52) having a first diameter and a second travelling wheel (34) having a second diameter greater than the first diameter, the power supply device comprises at least one first battery compartment disposed on the rear side of the seat, a number of the at least one first battery compartments is one or more, and, in a direction of the first straight line, a distance between a center of a whole constituted by all of the at least one first battery compartments disposed on the rear side of the seat along the direction of the first straight line and a rotating shaft of the second travelling wheel is less than or equal to 300 mm.  
 	Regarding claim 9, Schygge et al. in figures 7D, disclose the walking assembly comprises a first travelling wheel (52) having a first diameter and a second travelling wheel (34) having a second diameter greater than the first diameter. The power supply device comprises at least one first battery compartment disposed on the rear side of the seat, a number of the at least one first battery compartments is two, and, in a direction of the first straight line, a distance between a center of a whole constituted by all of the at least one first battery compartments disposed on the rear side of the seat along the direction of the first straight line and a rotating shaft of the second travelling wheel is less than or equal to 300 mm.  
 	Regarding claim 10, Schygge et al. in figures 7D, disclose the walking assembly comprises a first travelling wheel (52) having a first diameter and a second travelling wheel (34) having a second diameter greater than the first diameter. The power supply device comprises at least one first battery compartment disposed on the rear side of the seat, a number of the first battery compartments is one or more, and, in a horizontal direction perpendicular to the rotation axis of the second travelling wheel, a distance between a center of a whole constituted by all of the at least one first battery compartments disposed on the rear side of the seat along the horizontal direction and a rotating shaft of the second travelling wheel is less than or equal to 300 mm.  
 	Regarding claim 11, Schygge et al. in figures 7D, disclose the walking assembly comprises a first travelling wheel (52) rotatable about a first axis and a second travelling wheel (34) rotatable about a second axis. The first travelling wheel has a first diameter and the second travelling wheel has a second diameter greater than the first diameter. The power supply device comprises at least one first battery compartment disposed on the rear side of the seat, a number of the at least one first battery compartments is one or more, and, in a direction perpendicular to the first straight line and perpendicular to the second axis, a distance between a center of a whole constituted by all of the at least one first battery compartments disposed on the rear side of the seat and the second axis is less than or equal to 300 mm.  
 	Regarding claim 12, Schygge et al. in figures 7D, disclose the walking assembly comprises a first travelling wheel (52) rotatable about a first axis and a second travelling wheel rotatable (34)55 ACTIVE 51034952v1about a second axis. The first travelling wheel has a first diameter and the second travelling wheel has a second diameter greater than the first diameter. The power supply device comprises at least one first battery compartment disposed on the rear side of the seat a number of the at least one first battery compartments is one or more, and, in a direction parallel to the second axis, a distance between a center of a whole constituted by all of the at least one first battery compartments disposed on the rear side of the seat and a center of two second travelling wheels is less than or equal to 300 mm.  
 	Regarding claim 13, Schygge et al. in figures 7D, disclose the walking assembly comprises a first travelling wheel (52) having a first diameter and a second travelling wheel (34) having a second diameter greater than the first diameter. The power supply device comprises a first battery compartment set comprising one or more first battery compartments. The one or more first battery compartments are disposed on the rear side of the seat and the one or more first battery compartments are used for detachably mounting the one or more first battery packs, a number of the one or more first battery compartments are one or more, and the power supply device is disposed on the rear side of the seat, and, in a direction of the first straight line, a distance between a center of gravity of the power supply device to which the one or more first battery packs are mounted and a rotating shaft of the second travelling wheel is less than or equal to 300 mm.  
 	Regarding claim 14, Schygge et al. in figures 7D, disclose the walking assembly comprises a first travelling wheel (52) having a first diameter and a second travelling wheel (34) having a second diameter greater than the first diameter. The power supply device comprises a first 56 ACTIVE 51034952v1battery compartment set comprising one or more first battery compartments, the one or more first battery compartments are disposed on the rear side of the seat, the one or more first battery compartments are used for detachably mounting the one or more first battery packs, a number of the one or more first battery compartments is one or more, the power supply device is disposed on the rear side of the seat, and, in a horizontal direction perpendicular to a rotation axis of the second travelling wheel, a distance between a center of gravity of the power supply device to which the one or more first battery packs are mounted and a rotating shaft of the second travelling wheel is less than or equal to 300 mm.  
 	Regarding claim 15, Schygge et al. in figures 7D, disclose the walking assembly comprises a first travelling wheel (52) rotatable about a first axis and a second travelling wheel (34) rotatable about a second axis. The power supply device comprises a first battery compartment set comprising one or more first battery compartments (see figure 4D, each battery position in different compartment). The one or more first battery compartments are disposed on the rear side of the seat. The one or more first battery compartments are used for detachably mounting the one or more first battery pack, a number of the one or more first battery compartments are one or more, the power supply device is disposed on the rear side of the seat, and, in a direction perpendicular to the first straight line and perpendicular to the second axis, a distance between a center of gravity of a whole of the power supply device to which the one or more first battery packs are mounted and the second axis is less than or equal to 300 mm.  
 	Regarding claim 16, Schygge et al. in figures 1-7H, disclose an electric riding lawn mower comprising a seat (20) for a user to ride, a main frame (see figure 3D) to support the seat, a power output assembly (50) comprising a mowing element for outputting power to realize a mowing function and a first motor (110) for driving the mowing element to output power, a walking assembly (32) configured to at least drive the electric riding lawn mower to travel in a first straight line on the ground and comprising a second motor (62) to drive the walking assembly and a power supply device (74) comprising at least one first battery compartment to couple to a battery pack (35). The at least one first battery compartment is mounted to the main frame (see figure 4D). The at least one first battery compartment is used for pluggable coupling to the battery pack. The at least one first battery compartment is further provided with input terminals to bring in electrical energy to the electric riding lawn mower.  
 	Regarding claim 17, Schygge et al. in figures 4D, disclose a number of the at least one first battery compartment, which is greater than or equal to 4 and less than or equal to 10.  
 	Regarding claim 18, Schygge et al. in figures 7D, disclose the walking assembly comprises a first travelling wheel (52) having a first diameter and a second travelling wheel (34) having a second diameter greater than the first diameter, a number of the at least one first battery compartment is one or more, and, in a direction of the first straight line, a distance 58 ACTIVE 51034952v1between the center of a whole constituted by all of the at least one the first battery compartment disposed on the rear side of the seat along the direction of the first straight line and a rotating shaft of the second travelling wheel is less than or equal to 300 mm.  
 	Regarding claim 19, Schygge et al. in figures 7D, disclose the walking assembly comprises a first travelling wheel (52) rotatable about a first axis and a second travelling wheel (34) rotatable about a second axis, the first travelling wheel has a first diameter, the second travelling wheel has a second diameter greater than the first diameter, a number of the at least one first battery compartment is one or more, and, in a direction perpendicular to the first straight line and perpendicular to the second axis, a distance between a center of a whole constituted by all of the at least one first battery compartment disposed on the rear side of the seat and the second axis is less than or equal to 300 mm.  
 	Regarding claim 20, Schygge et al. in figures 1-7H, disclose an electric riding machine comprising a seat (20) for a user to ride, a main frame (not number, see figure 3E) to support the seat, a power output assembly (50) comprising a mowing element for outputting power to realize a mowing function and a first motor (110) for driving the mowing element to output power. Schygge et al. also disclose a walking assembly (32)  configured to at least drive the electric riding lawn mower to travel in a first straight line on the ground and comprising a second motor (62) to drive the walking assembly and a power supply device (74) comprising at least one first battery pack (35) to power the 59 ACTIVE 51034952v1electric riding machine. The power supply device is mounted to the main frame (see figure 4D), at least one of the at least one first battery pack of the power supply device form a detachable connection with the main frame.  
 	Schygge et al. fail to show at least one of the one or more first battery packs detachably coupled to the main frame is configured to power another power tool.  
 	Wang et al. in figures 1-14, disclose a power tool comprising at least one or more detachably battery packs (23). The battery pack configured to power another power tool (para. 0066). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chygge et al. by further comprising the detachable battery disclosed by Wang et al. in order to provide convenient to the user for not carrying another battery when use another tool.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618